Exhibit 10.34

EMPLOYMENT AGREEMENT

                THIS EMPLOYMENT AGREEMENT ("Agreement"), made this 1st day of
November, 2000, by and between AVI BioPharma, Inc. an Oregon corporation, with
its principal office at 1 SW Columbia Street, Suite 1105, Portland, OR 97258
("Company"), and David H. Mason, Jr., M.D. ("Employee").

RECITALS:

                A.            Employee, through his career as a physician and a
pharmaceutical executive, possesses knowledge and skills that are highly
desirable to the Company.

                B.            The Company possesses and will possess technology
which may benefit significantly from the knowledge and skills of the Employee.

                C.            The Company desires to employ Employee, subject to
appropriate confidentiality and non-competition clauses contained herein, to
leverage its technology with Employee's knowledge and skills to the mutual
benefit of the Company, the Employee, and to the benefit of the Company's
shareholders.

AGREEMENT:

                NOW, THEREFORE, in consideration of the mutual benefits
contained herein, the sufficiency of which the parties acknowledge, the parties
hereby agree as follows:

                1.             Employment Term.  The term of employment ("Term")
shall commence November 1, 2000 and shall continue until terminated in
accordance with Section 12.

                2.             Duties.  Employee shall be responsible to perform
such duties as assigned to him from time to time by the Board of Directors of
the Company ("Board").  Employee shall be employed by the Company and shall
devote his best efforts to the service of the Company throughout the Term. 
Employee shall devote at least forty (40) hours per week to the affairs of the
Company.  Employee and Company acknowledge and agree that (i) Employee may hold
certain offices within certain entities as set forth on Exhibit A to this
Agreement, (ii) Employee's devotion of reasonable amounts of time in such
capacities, so long as it does not interfere with his performance of services
hereunder, shall not conflict with the terms of this Agreement, and (iii)
Exhibit A may be amended from time to time by agreement of the parties.

                3.             Compensation.  During the Term the Company shall
compensate Employee at an initial annual salary of $225,000, payable in
accordance with Company's payroll practices in effect from time to time, and
less amounts required to be withheld under applicable law and requested to be
withheld by Employee.  Employee's annual salary shall be subject to review on an
annual basis.  The Company may but shall not be required to pay bonus
compensation to Employee.  Except as otherwise provided in this Agreement, the
base salary shall be prorated for any period of service less than a full month.

 

                4.             Expenses.  The Company will reimburse Employee
for all expenses reasonably incurred by him in discharging his duties for the
Company, conditioned upon Employee's submission of written documenta­tion in
support of claimed reimbursement of such expenses, and consistent with the
Company's expense reimbursement policies in effect from time to time.

                5.             Benefits.  Subject to eligibility requirements,
Employee shall be entitled to participate in such benefits plans and programs as
adopted by the Company from time to time.

                6.             Confidentiality.

                                (a)           In the course of his employment
with the Company, it is anticipated that Employee may acquire know­ledge (both
orally and in writing) regarding confidential affairs of the Company and
confidential or proprietary information including: (a) matters of a technical
nature, such as know-how, inventions, processes, products, designs, chemicals,
compounds, materials, drawings, concepts, formulas, trade secrets, secret
processes or machines, inventions or research projects; (b) matters of a
business nature, such as information about costs, profits, pricing policies,
markets, sales, suppliers, customers, plans for future develop­ment, plans for
future products, marketing plans or strategies; and (c) other information of a
similar nature which is not generally disclosed by the Company to the public,
referred to collectively hereafter as "Confidential Information."  "Confidential
Information" shall not include information generally available to the public. 
Employee agrees that during the term of this Agreement and thereafter, he
(i) will keep secret and retain in the strictest confidence all Confidential
Information, (ii) not disclose Confidential Information to anyone except
employees of the Company authorized to receive it and third parties to whom such
disclosure is specifically authorized, and (iii) not use any Confidential
Information for any purpose other than performance of services under this
Agreement without prior written permission from the Company.

                                (b)           If Employee is served with any
subpoena or other compulsory judicial or administrative process calling for
production or disclosure of Confidential Information or if Employee is otherwise
required by law or regulation to disclose Confidential Information, Employee
will immediately, and prior to production or disclosure, notify the Company and
provide it with such information as may be necessary in order that the Company
may take such action as it deems necessary to protect its interest.

                                (c)           The provisions of this paragraph 6
shall survive termination of this Agreement.

                7.             Noncompetition.

                                (a)           Employee agrees that during the
Term and for a period of two (2) years following termination of employment with
the Company for any reason, he will not directly or indirectly engage in any
activity directed toward the development of any uncharged sequence-specific
nucleic acid-binding agents or any nucleic acid purification and concentration
or detection system using uncharged sequence-specific nucleic acid-binding
agents.

 

                                (b)           Employee agrees that during the
Term and for a period of two (2) years following termination of employment with
the Company for any reason, he will not directly or indirectly engage in any
activity directed towards the development of drug delivery systems related to
the "molecular engine" as defined in US patent application Serial No. 60/016,347
and 60/028,609 or in any other patents or patent applications filed or
Contemplated at any time during the Term.  Patents or patent applications
"Contemplated" are those included, recorded or discussed in the notebooks of
researchers employed by or performing services on behalf of the Company. 

                                (c)           Employee agrees that during the
Term and for a period of two (2) years following termination of employment with
the Company for any reason, he will not directly or indirectly engage in any
activity directed towards the development of cancer vaccines or related
products, the rights to which have been or will be acquired from Ohio State
University as part of the AVI/ITC merger, or in any other patents or patent
applications filed, Contemplated, or acquired at any time during the Term. 
Patents or patent applications "Contemplated" are those included, recorded or
discussed in the notebooks of researchers employed by or performing services on
behalf of the Company.

                                (d)           For a period of two (2) years
following termination of employment with the Company for any reason, except with
the express written consent of the Company, Employee agrees to refrain from
directly or indirectly recruiting, hiring or assisting anyone else to hire, or
otherwise counseling to discontinue employment with the Company, any person then
employed by the Company or its subsidiaries or affiliates. 

                                (e)           The provisions of this paragraph 7
shall survive termination of this Agreement and the term of employment.

                8.             Covered Work. 

                                (a)           All right, title and interest to
any Covered Work that Employee makes or conceives (whether alone or with others)
while employed by the Company, belong to the Company.  This Agreement operates
as an actual assignment of all rights in Covered Work to the Company.  "Covered
Work" means products and Inven­tions that relate to the actual or anticipated
business of the Company or any of its subsidiaries or affiliates, or that result
from or are suggested by a task assigned to Employee or work performed by
Employee on behalf of the Company or any of its subsidiaries or affiliates, or
that were developed in whole or in part on the Company time or using the
Company's equipment, supplies or facilities.  "Inventions" mean ideas,
improvements, designs, computer software, technologies, techniques, processes,
products, chemicals, compounds, materials, concepts, drawings, authored works or
discoveries, whether or not patentable or copyrightable, as well as other newly
discovered or newly applied information or concepts.  Attached hereto as
Exhibit B is a description of any product or Invention in which Employee had or
has any right, title or interest which is not included within the definition of
"Covered Work".

 

                                (b)           Employee shall promptly reveal all
information relating to Covered Work and Confidential Information to an
appropriate officer of the Company and shall cooperate with the Company, and
execute such documents as may be necessary, in the event that the Company
desires to seek copyright, patent or trademark protection thereafter relating to
same.

                                (c)           In the event that the Company
requests that Employee assist in efforts to defend any legal claims to patents
or other right, the Company agrees to reimburse Employee for any reasonable
expenses Employee may incur in connection with such assistance.  This obligation
to reimburse shall survive termination of this Agreement and the term of
employment.

                                (d)           The provisions of this paragraph 8
shall survive termination of this Agreement and the term of employment.

                9.             Return of Inventions, Products and Documents. 
Employee acknowledges and agrees that all Inventions, all products of the
Company and all originals and copies of records, reports, docu­ments, lists,
drawings, memoranda, notes, proposals, contracts and other docu­mentation
related to the business of the Company or containing any information described
in this para­graph shall be the sole and exclusive property of the Company and
shall be returned to the Company immediately upon the termi­nation of Employee's
employment with the Company or upon the written request of the Company.

                10.          Injunction.  Employee agrees that it would be
difficult to measure damages to the Company from any breach by Employee of
paragraph 6, 7, 8 and/or 9 of this Agreement, and that monetary damages would be
an inadequate remedy for any such breach.  Accord­ingly, Employee agrees that if
Employee shall breach paragraph 6, 7, 8 and/or 9 of this Agreement, the Company
shall be entitled, in addition to all other remedies it may have at law or in
equity, to an injunction or other appro­priate orders to restrain any such
breach without showing or proving any actual damage sustained by the Company.

                11.          Obligations to Others.  Except for items fully
disclosed in writing to the Company, Employee represents and warrants to the
Company that (i) Employee's employment by the Company does not violate any
agreement with any prior employer or other person or entity, and (ii) Employee
is not subject to any existing confidentiality or noncompetition agreement or
obligation, or any agreement relating to the assignment of Inventions except as
has been fully disclosed in writing to the Company.

                12.          Termination. 

                                (a)           Employee may voluntarily terminate
his employment with the Company upon giving the Company sixty (60) days' written
notice.

                                (b)           The Company may terminate
Employee's employment without Cause (as defined below) upon giving Employee
thirty (30) days written notice of termination.

 

                                (c)           Employee's employment with the
Company shall terminate upon the occurrence of any one of the following:

                                                (1)           Employee's death;

                                                (2)           The effective date
of a notice sent to Employee stating the Board's determination made in good
faith and after consultation with a qualified physician selected by the Board,
that Employee is incapable of performing his duties under this Agreement, with
or without reasonable accommodation, because of a physical or mental incapacity
that has prevented Employee from performing such full-time duties for a period
of ninety (90) consecutive calendar days and the determination that such
incapacity is likely to continue for a least another ninety (90) such days; and

                                                (3)           The effective date
of a notice sent to Employee terminating Employee's employment for Cause.

                                (d)           "Cause" means the occurrence of
one or more of the following events:

                                                (1)           Employee's willful
and repeated failure or refusal to comply in any material respect with the
reasonable and lawful policies, standards or regulations from time to time
established by the Company, or to perform his duties in accordance with this
Agreement after notice to Employee of such failure; and

                                                (2)           Employee engages
in criminal conduct or engages in conduct with respect to the Company that is
dishonest, fraudulent or materially detrimental to the reputation, character or
standing of the Company.

                13.          Termination Compensation.

                                (a)           Upon Employee's voluntary
termination of employment (other than voluntary termination after a Change of
Control (as defined below)), or termination of Employee's employment for Cause,
the Company shall pay to Employee all compensation due to the date of
termination, but shall have no further obligation to Employee hereunder in
respect of any period following termination.

                                (b)           Upon the death of Employee, the
Company shall pay to Employee's estate or such other party who shall be legally
entitled thereto, all compensation due to the date of death, and an additional
amount equal to compensation at the rate set forth in this Agreement from the
date of death to the final day of the month following the month in which the
death occurs.

                                (c)           Upon termination of Employee's
employment by the Company other than for Cause, or upon Employee's voluntary
termination of employment after a Change of Control, the Company shall pay to
Employee an amount equal to twelve (12) months' compensation calculated with
reference to Employee's then current annual compensation (exclusive of bonuses),
which amount shall be due and payable at termination.

 

                                (d)           Amounts payable under this Section
shall be net of amounts required to be withheld under applicable law and amounts
requested to be withheld by Employee.

                                (e)           Upon Termination of Employee's
employment by the Company other than for Cause, all outstanding options granted
to Employee pursuant to the Company's 1992 Stock Incentive Plan, which vest with
the passage of time (and are not performance related) shall be immediately fully
vested.

                                (f)            As used herein, "Change of
Control" means the occurrence of any one of the following events: (i) any Person
becomes the beneficial owner of twenty-five percent (25%) or more of the total
number of voting shares of the Company; (ii) any Person (other than the Persons
named as proxies solicited on behalf of the Board of Directors of the Company)
holds revocable or irrevocable proxies representing twenty-five percent (25%) or
more of the total number of voting shares of the Company; (iii) any Person has
commenced a tender or exchange offer, or entered into an agreement or received
an option, to acquire beneficial ownership of twenty-five percent (25%) or more
of the total number of voting shares of the Company; and (iv) as the result of,
or in connection with, any cash tender or exchange offer, merger, or other
business combination, sale of assets, or any combination of the foregoing
transactions, the persons who were directors of the Company before such
transactions shall cease to constitute at least two-thirds (2/3) of the Board of
Directors of the Company or any successor entity.

                14.          Notice.  Unless otherwise provided herein, any
notice, request, certificate or instrument required or permitted under this
Agreement shall be in writing and shall be deemed "given" upon personal delivery
to the party to be notified or three business days after deposit with the United
States Postal Service, by registered or certified mail, addressed to the party
to receive notice at the address set forth above, postage prepaid.  Either party
may change its address by notice to the other party given in the manner set
forth in this Section.

                15.          Entire Agreement.  This Agreement constitutes the
entire agreement between the parties and contains all the agree­ments between
them with respect to the subject matter hereof.  It also supersedes any and all
other agreements or contracts, either oral or written, between the parties with
respect to the subject matter hereof.

                16.          Modification.  Except as otherwise specifically
provided, the terms and conditions of this Agreement may be amended at any time
by mutual agreement of the parties, provided that before any amendment shall be
valid or effective, it shall have been reduced to writing and signed by an
authorized representative of the Company and Employee.

                17.          No Waiver.  The failure of any party hereto
exercise any right, power or remedy provided under this Agreement or otherwise
available in respect hereof at law or in equity, or to insist upon compliance by
any other party hereto with its obligations, shall not be a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
compliance.

                18.          Severability.  In the event that any paragraph or
provision of this Agreement shall be held to be illegal or unenforceable, such
paragraph or provision shall be severed from this Agreement and the entire
Agreement shall not fail as a result, but shall otherwise remain in full force
and effect.

 

                19.          Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns, and
shall be binding upon Employee, his administrators, execu­tors, legatees, and
heirs.  In that this Agreement is a personal services contract, it shall not be
assigned by Employee.

                20.          Dispute Resolution.  Except as otherwise provided
in Section 10, the Company and Employee agree that any dispute between Employee
and the Company or its officers, directors, employees, or agents in their
individual or Company capacity of this Agreement, shall be submitted to a
mediator for nonbinding, confidential mediation.  If the matter cannot be
resolved with the aid of the mediator, the Company and Employee mutually agree
to arbitration of the dispute.  The arbitration shall be in accordance with the
then-current Employment Dispute Resolution Rules of the American Arbitration
Association ("AAA") before an arbitrator who is licensed to practice law in the
State of Oregon.  The arbitration shall take place in or near Portland, Oregon. 
Employee and the Company will share the cost of the arbitration equally, but
each will bear their own costs and legal fees associated with the arbitration. 
However, if any party prevails on a statutory claim which affords the prevailing
party attorneys' fees, or if there is a written agreement providing for
attorneys' fees, the arbitrator may award reasonable attorneys' fees.

                                The Company and Employee agree that the
procedures outlined in this provision are the exclusive method of dispute
resolution.

                21.          Attorneys' Fees.  In the event suit or action is
instituted pursuant to Section 10 of this Agreement, the prevailing party in
such proceeding, including any appeals thereon, shall be awarded reasonable
attorneys' fees and costs.

                22.          Applicable Law.  This Agreement shall be construed
and enforced under and in accordance with the laws of the State of Oregon.

                23.          Counterparts.  This Agreement may be signed in two
counterparts, each of which shall be deemed an original and both of which shall
together constitute one agreement.

 

         IN WITNESS WHEREOF, AVI BioPharma, Inc. has caused this Agreement to be
signed by its duly authorized representative, and Employee has hereunder set his
name as of the date of this Agreement.

 

COMPANY: AVI BioPharma, Inc.           By: Alan P. Timmins             EMPLOYEE:
DAVID H. MASON, JR., M.D.

 

 

Exhibit A

 

List of Offices Held

 

 



Exhibit B

 

Inventions Excluded from Covered Works

 

 

 

 

 